IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DAVID HATCHIGIAN,                             : No. 335 EAL 2019
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
KAPLIN, STEWART, MELOFF, REITER, &            :
STEIN, P.C.., ABRAMSON & DENENBERG            :
PC AND STEWART TITLE GUARANTY                 :
COMPANY,                                      :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2019, the Petition for Allowance of Appeal

and the Application for Leave to File an Amended Petition for Allowance of Appeal are

DENIED.